Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Independent claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4, 11, 14, 15, 17, 19, 22-25 and 27-33,  previously withdrawn for being directed to non-elected species, are hereby rejoined and all pending claims 1-19, 22-25 and 27-33 are fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, election of species requirement as set forth in the Office action mailed on 01/10/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimers filed on 04/21/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent which may issue from U.S. Application Serial No. 17/014,678 and of prior patent numbers 8828665 and 10203345 have been reviewed and have been accepted.  The terminal disclaimers have been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rudy Ng on 4/21/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
In claim 1, line 1, replace the word “compound”, with the words --conjugate comprising a compound immobilized on a solid support--.
In claim 1 line 15, delete the words “or a salt thereof”.
In claim 1, last line, replace the words “further comprises a support”, with the words --is covalently immobilized on the solid support through said reactive functional group Z--.
Claim 2 has been amended as follows:
In claim 2, line 1, replace the word “compound”, with the word --conjugate--.
Claim 3 has been amended as follows:
In claim 3, line 1, replace the word “compound”, with the word --conjugate--.
Claim 4 has been amended as follows:
In claim 4, line 1, replace the word “compound”, with the word --conjugate--.
Claim 5 has been amended as follows:
In claim 5, line 1, replace the word “compound”, with the word –conjugate--.
Claim 6 has been amended as follows:
In claim 6, line 1, replace the word “compound”, with the word --conjugate--.
Claim 7 has been amended as follows:
In claim 7, line 1, replace the word “compound”, with the word --conjugate--.
Claim 8 has been amended as follows:
In claim 8, line 1, replace the word “compound”, with the word --conjugate--.
In claim 8, line 1, replace the word “having”, with the words “wherein the compound has”.
In claim 8, last line, after the words “defined in Claim 1”, insert the words --, and wherein the compound is covalently immobilized on the solid support through the reactive functional group Z--.
Claim 9 has been amended as follows:
In claim 9, line 1, replace the word “compound”, with the word --conjugate--.
Claim 10 has been amended as follows:
In claim 10, line 1, replace the word “compound”, with the word --conjugate--.
In claim 10, line 2, replace the words “ wherein -W-L-Z- is”,  with the words -- wherein -W-L- is--.
Claim 11 has been amended as follows:
In claim 11, line 1, replace the word “compound”, with the word --conjugate--.
Claim 12 has been amended as follows:
In claim 12, line 1, replace the word “compound”, with the word --conjugate--.
In claim 12, line 1, replace the word “having”, with the words --wherein the compound has--.
In claim 12, last line, after the words “defined in Claim 1”, insert the words --, and wherein the compound is covalently immobilized on the solid support through the reactive functional group Z--.
Claim 13 has been amended as follows:
In claim 13, line 1, delete the words “Z is a reactive functional group and”.
Claim 14 has been amended as follows:
In claim 14, line 1, replace the word “compound”, with the word –conjugate--.
In claim 14, line 1, replace the word “having”, with the words --wherein the compound has--.
In claim 14, last line, after the words “defined in Claim 1”, insert the words --, and wherein the compound is covalently immobilized on the solid support through the reactive functional group Z--.
Claim 15 has been amended as follows:
In claim 15, line 1, replace the word “compound”, with the word --conjugate--.
Claim 16 has been amended as follows:
In claim 16, line 1, replace the word “compound”, with the word --conjugate--.
Claim 18 has been amended as follows:
In claim 18, line 1, replace the word “compound”, with the word --conjugate--.
Claims 17, 19, 22-25 and 27-33 have been cancelled.

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments are persuasive to overcome the rejections under 35 USC 102(b), 35 USC 102(e), 35 USC 103 and double patenting rejection over US patent 9522880. Applicant’s filing of terminal disclaimers is also persuasive to overcome the double patenting rejections over US application 17/014,678 and US patents 8828665 and 10203345. Therefore, the closest prior arts of record do not teach or reasonably suggest a conjugate comprising a compound and a solid support wherein the compound has the structure as claimed in claim 1 and wherein the compound is covalently conjugated on the solid support through the reactive functional group Z of the compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641